Exhibit 10.6

EXECUTION DRAFT

Amendment No. 2 to the

AMENDED AND RESTATED STATEMENT OF WORK

* CONTACT CENTER SERVICES

This Amendment No. 2 (the “Amendment”) is dated and effective as of March 1,
2011 (“Effective Date”), by and between Expedia, Inc., a Washington corporation
(“Expedia”) and TRX, Inc., a Georgia corporation, and TRX Germany GmbH
(together, “TRX”). The parties previously entered into an Amended and Restated
Statement of Work, dated January 1, 2008, as amended on January 1, 2011
(collectively the “Statement of Work”) pursuant to the Master Services Agreement
between TRX and Expedia, dated January 1, 2007, as amended (the “Agreement”).
The parties desire to further amend the Statement of Work on the terms set forth
below:

The parties hereby agree as follows:

 

  1. All capitalized terms, where not defined in this Amendment shall have the
meanings set forth in the Agreement.

 

  2. As of the Effective Date, TRX shall, where requested by Expedia, reasonably
cooperate and assist Expedia to *. Expedia expects this * to commence on
April 25, 2011 and be completed no later than 31 October 2011, or as otherwise
mutually agreed by the parties (the *). During the *, TRX shall manage all *.

 

  3. Effective 31 October 2011, Section 1.1 of the Statement of Work shall be
deleted in its entirety and replaced with the following:

 

  “1. Services

1.1 Scope. Subject to the terms and conditions set forth in the Agreement, TRX
will provide to Expedia the Services specified in this Statement of Work, in
support of the following * services TRX is performing for Expedia (in the former
contract termed as *):

*

 

  4. Notwithstanding any other provision in the Statement of Work and the
Agreement, *.

* CONFIDENTIAL TREATMENT REQUESTED

 

EXPEDIA CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------

EXECUTION DRAFT

 

  5. The Statement of Work, as modified by this Amendment, shall remain in full
force and effect.

IN WITNESS WHEREOF, each of Expedia and TRX has caused this Amendment to be
signed and delivered by its duly authorized representative. Unless otherwise
expressly stated in this Amendment, the terms and conditions of the Agreement
will govern and control this Amendment.

 

EXPEDIA, INC. /s/ Tucker Moodey         TRX, INC. By:   

Tucker Moodey

        By:   

/s/ David D. Cathcart

Title:    SVP Customer Operations         Title:    CFO Date:    8/18/11        
Date:    29 August 2011            TRX GERMANY GMBH            By:   

/s/ David D. Cathcart

           Title:    Managing Director            Date:    29 August 2011

 

EXPEDIA CONFIDENTIAL

Page 2